*247OPINION
By THE COURT:
Submitted on motion of appellee to strike from the files the last page of the bill of exceptions an affidavit of Deloracy Carson.
On February 16, 1956, we remanded this bill to the trial judge for diminution of the record. On the 23rd of February, 1956, the corrected bill was signed, settled and allowed by the trial judge. The affidavit in question was notarized on August 5, 1955.
The presumption is that this affidavit was incorporated in the bill when signed by the trial judge. It is not our function to settle, correct or delete a bill unless it is obvious on its face that such change should be made. If the affidavit was not in the bill when signed this should have been called to the attention of the trial judge.
Motion overruled.
MILLER, PJ, HORNBECK, J, concur.
WISEMAN, J, not participating.